DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 08/30/2019.   Claims 1-8 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 08/30/2019 have been accepted and considered by the Examiner.	

Allowable Subject Matter
4.       Claims 1-8 are allowable over the prior art of record.
5.       The following is an Examiner’s Statement of Reasons for Allowance

    PNG
    media_image1.png
    403
    437
    media_image1.png
    Greyscale
As per independent Claim 1, Miura (U.S. Patent Application Publication: 2012/0330955) in view of Bai et al., (U.S. Patent Application Publication: 2009/0204605), hereinafter referred to as MIURA and BAI, teaches the following. 
MIURA, e.g., teaches a document similarity calculation device comprising how “… associative word group extraction portion…transforms the row vector with respect to each word so as to reduce the number of dimensions by decomposing the 
    PNG
    media_image2.png
    768
    405
    media_image2.png
    Greyscale
of how much a plurality of words are associated with one another…” and furthermore, “…server device 20 transforms the row vector with respect to each word so as to reduce the number of dimensions by decomposing the singular value of the transformed matrix of word frequency in document, and calculates the degree of association between the words based on the transformed row vector. Further, the server device 20 extracts, as an associative word group, the set of the words with the calculated degree of association being larger than a preset threshold value (the step S107)…” (See e.g., MIURA Abstract, paras. 47, 59, Figs. 5, 6).
BAI, e.g., teaches computer-implemented systems comprising how sentence splitter 13, sentences 14, sentences with sematic tags 15 are identified, (See e.g., BAI paras. 13-15, Fig. 1). BAI also teaches, see e.g., how in Fig. 2 neural network tagger converts each word in the input sentence via a lookup table (dictionary) into a low dimensional (e.g., 20 dimensional) vector wherein the vectors for each word in the sentence/query are transformed by convolution to a matrix (step 22) which includes, for example, k+1 columns (vectors) and 200 rows (step 23),  working in tandem with  sentence splitter 13, sentences 14, sentences with sematic tags 15 are identified, (See e.g., BAI paras. 13-21, Figs. 1, 2).  

Similarly, dependent claims 2-8 further limit allowable independent Claim 1 correspondingly, and thus they are also allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Liu et al., (L. Liu, M. Zhong and R. Lu, "Measuring Word Similarity Based on Pattern Vector Space Model," 2009 International Conference on Artificial Intelligence and Computational Intelligence, Shanghai, China, 2009, pp. 72-76) discloses how “…it is an important work in natural language processing to measure the semantic similarity between two words…computing word similarity based on pattern vector space model…each dimension corresponds to a contextual pattern…similarity between two words is calculated by the cosine of the angle between their vectors…” (See e.g., Liu et al., Abstract, §§ 3, 4).  
Please, see for additional references PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656